Reasons for Allowance
Claims 1, 5-10, 13-16 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, particularly Sieber, US 2008/0245030, discloses the underlying truss modules comprised of a pair of elongate wooden chords, each with a web connecting chords of each truss module wherein the web comprises a first linear fastener embedded directly into the wooden material of each of the pair of elongate wooden chords  and a second linear fastener also embedded with longitudinal spacing between each fastener, however Sieber does not discloses wherein the modular building structure is suitable for a horizontal surface that would receiving decking planks. It would require improper hindsight reasoning to reorient the wall structure of Sieber to be a decking structure, it would be speculative that the wall structure of Sieber would be suitable as decking, and it would teach away from the intended use of the wall structure of Sieber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633